Citation Nr: 0105766	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  99-18 202A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased disability rating for post-
traumatic stress disorder, currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Reichelderfer



INTRODUCTION

The veteran served on active duty from February 1970 to June 
1972.

This appeal arises from a rating decision of March 1999 from 
the Boston, Massachusetts, Regional Office (RO).


REMAND

Following issuance of the statement of the case in May 1999, 
Department of Veterans Affairs (VA) medical records, dated 
from October 1998 to November 1999, were received.  The 
record does not indicate that these records were considered 
by the RO, nor does the record indicate that the veteran has 
been provided with a supplemental statement of the case 
addressing these records.  Accordingly, this case must be 
returned to the RO to consider these VA medical records and 
issue a supplemental statement of the case.  38 C.F.R. 
§ 19.37(a) (2000).

The Board further notes that a February 1999 VA examination 
report shows a diagnosis of post-traumatic stress disorder 
(PTSD), characterized as moderate to severe, and 
schizoaffective disorder, characterized as moderate.  
However, the VA medical records that were received subsequent 
to the statement of the case show diagnoses including 
schizoaffective disorder, alcohol dependence/abuse, bipolar 
disorder, and depression, as well as PTSD.  An October 24, 
1999, clinical record indicates the veteran had sub-syndromal 
PTSD, with recurrence of nightmares.  An October 1998 VA 
hospital discharge summary notes Axis I diagnoses of 
schizoaffective disorder, ethanol dependence, and history of 
PTSD.  The summary notes he admitted to experiencing 
flashbacks but did not give any details.  Also, a March 6 to 
15, 1999, VA hospital discharge summary notes Axis I 
diagnoses of severe alcohol dependence and schizoaffective 
disorder.  The summary also discloses that the chart showed a 
diagnosis of bipolar disorder but the schizoaffective 
diagnosis would override it.  A March 17 to 19, 1999, VA 
hospital discharge summary notes Axis I diagnoses of severe 
alcohol dependence, schizoaffective disorder, and bipolar 
disorder.  A VA hospital discharge summary for 
hospitalization from October 1999 to November 1999 notes 
diagnoses of PTSD flashbacks, schizoaffective disorder 
depressed type, and alcohol abuse.

These records and hospital summaries all show that, in 
addition to PTSD, the veteran has other diagnosed psychiatric 
disorders.  These records also show that, of four VA hospital 
admissions, three were for disorders other than PTSD.  
Therefore, there is a question as to whether the veteran's 
psychiatric disability is due to his service-connected PTSD 
or whether his disability is due to other, non-service 
connected psychiatric diagnoses.  Therefore, this case will 
be returned to the RO for hospitalization of the veteran for 
evaluation to determine the level of disability caused by 
PTSD.  

The February 1999 VA examination report indicates the veteran 
is in continuing treatment for PTSD at the Boston VA 
Outpatient Clinic.  The October 1998 to November 1999 VA 
medical records that were received contain annotations noting 
they were from the Bedford VA Medical Center and a Boston VA 
medical facility.  Since there is an indication that the 
veteran is receiving continuing VA psychiatric treatment, the 
RO should also obtain those current medical records.

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 was enacted.  This statute 
amended and clarified VA's duty to assist claimants in the 
development of the facts relevant to their claims.  Public 
Law No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  Since this 
case is being returned to the RO for further evidentiary 
development and adjudication, the RO should ensure that any 
additional evidentiary development or other procedures that 
may be required by this new law are accomplished. 

Accordingly, this case is REMANDED for the following action:

1.  The RO should request that the veteran 
provide the names and locations of any health 
care providers, including VA medical 
facilities, where he has received psychiatric 
treatment from January 1998 to the present.

2.  The RO should request legible copies of 
medical records identified by the veteran 
(except those VA medical records requested in 
paragraph 3, below), following receipt of any 
necessary authorizations for the release of 
such information.  

3.  The RO should request legible copies of 
the veteran's VA psychiatric treatment 
records from the Boston, Massachusetts, and 
Bedford, Massachusetts, VA Medical 
facilities, from December 1999 to the 
present.  

4.  After the above development, the veteran 
should be scheduled for a psychiatric 
examination to evaluate the level of 
disability caused by his service-connected 
PTSD.  All indicated tests should be 
accomplished.  The claims folder, to include 
a copy of this Remand, must be made available 
to and be reviewed by the examiner prior to 
the examination.  The report of examination 
should provide detailed descriptions of all 
current psychiatric symptomatology, to 
include the identification of any diagnoses 
other than PTSD.  In particular, to the 
extent possible, the examiner should 
distinguish symptoms directly attributable to 
the veteran's service-connected PTSD, as 
compared to those symptoms attributable to 
any other identified psychiatric disorder, 
with reference to the numerous medical 
records indicating different diagnoses.  The 
examiner should also be requested to assign a 
numeric score on the Global Assessment of 
Functioning (GAF) scale, and to describe what 
the score means for the veteran in terms of 
his psychological, social, and occupational 
functioning pertaining to his service-
connected PTSD.  The examiner should then 
indicate the current degree of disability, 
and its impact upon employability, due to the 
veteran's PTSD, providing a complete 
rationale for any opinion expressed.

5.  If, after the above examination is 
completed, the RO determines that the 
evidence is insufficient to ascertain, for 
rating purposes, the degree to which 
disability which is attributable to PTSD is 
distinguishable from disability attributable 
to non-PTSD mental disorder(s), the RO should 
request that the veteran be scheduled for a 
period of psychiatric hospitalization for 
observation and evaluation.  The claims 
folder, to include a copy of this Remand and 
the aforementioned examination report, must 
be made available to and be reviewed by the 
treating physician(s) and examiner(s) during 
the hospitalization.  All appropriate tests 
and studies should be conducted.  The 
treating physician(s) and/or examiner(s) 
should be requested to fully evaluate the 
veteran to differentiate those symptoms and 
impairment due to PTSD from the symptoms and 
impairment due to any other psychiatric 
diagnoses that may be present.  The hospital 
report should provide, if possible, a Global 
Assessment of Functioning (GAF) score related 
to PTSD alone.  If the symptoms and 
impairment from PTSD cannot be differentiated 
from those of other psychiatric diagnoses, 
this should be so stated.  The examiner(s) 
should also render an opinion as to whether 
the veteran is unemployable due to his 
service connected PTSD alone.  

6.  Following completion of the above, the RO 
should review the veteran's claim, including 
the VA medical records received following 
issuance of the statement of the case, and 
determine whether an increased disability 
rating for the PTSD can be granted.  The RO 
should conduct any additional evidentiary 
development and/or comply with any additional 
procedures under the Veterans Claims 
Assistance Act of 2000 that may be deemed 
necessary.  

7.  If the decision remains adverse to the 
veteran, he and his representative should be 
provided with a supplemental statement of the 
case and be apprised of the applicable period 
of time within which to respond.  The case 
should then be returned to the Board for 
further consideration, as appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action until so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to ensure compliance with due process considerations.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2000).


